Court of Appeals
of the State of Georgia
                                         ATLANTA,____________________
                                                    April 03, 2015

The Court of Appeals hereby passes the following order:

A15A1449. TIMOTHY DUNCAN v. STATE OF GEORGIA SEXUAL
    OFFENDER REGISTRATION REVIEW BOARD.

       Timothy Duncan pled guilty to sexual battery against a child less than 16 years
of age and was designated a sexually dangerous predator in August 2013. In
September of 2013, Duncan sought and received a reevaluation of his status, and the
Georgia Sexual Offender Registration Review Board upheld its decision. Duncan
then appealed to the trial court, challenging his classification and the constitutionality
of the sex offender registration statute and the rules of the Review Board. The trial
court affirmed the Review Board’s decision.1 Duncan filed a notice of appeal from
that ruling. We lack jurisdiction.

       Appeals from decisions of superior courts reviewing decisions of the Sexual
Offender Registration Review Board shall be by application for discretionary appeal.
OCGA § 5-6-35 (a) (5.1). Because Duncan did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction over this appeal, which
is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              04/03/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
        Duncan filed a notice of appeal to the Supreme Court, which transferred the
case to this Court after concluding that it lacked jurisdiction because the trial court
did not rule on the constitutional issues presented.